Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claim 1 “performing forward prediction and backward prediction by using the forward hidden state sequence and the backward hidden state sequence, to obtain forward candidate intervals and credibilities corresponding to the forward candidate intervals as well as backward candidate intervals and credibilities corresponding to the backward candidate intervals for each video encoding moment; and performing, for each video encoding moment, merge prediction on the forward candidate intervals and the backward candidate intervals according to the corresponding credibilities, a merge credibility obtained by the merge prediction positioning the event corresponding to the video encoding moment, and a forward candidate interval and a backward candidate interval that are predicted to be merged corresponding to the event forming an interval corresponding to the event at the video encoding moment” is found to be allowable in combination with all remaining limitations of the claims.
The following is an examiner’s statement of reasons for allowance: the limitation of claims 12 and 16 “perform, in the interval corresponding to the event at the video encoding moment, event feature fusion detection for the event to obtain an event feature corresponding to the event at the video encoding moment; and decode the video encoding moment by using the event feature corresponding to the event at the video encoding moment and context information mapped by the interval, to generate a word corresponding to the event at the video encoding moment and construct a natural language description of the event in the video stream by using all words of the event that correspond to the video encoding moments” is found to be allowable in combination with all remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424